continued from PTO-303, item 3(a):
Applicant’s request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program.  Therefore, the response is being reviewed under pre-pilot program.

continued from PTO-303, item 12:
(a)	Applicant submits:
“In particular, Premec does not teach or suggest the terminal sending measurement results in response to a measurement configuration request message that is sent by the cellular network access device, as recited in amended claim 1. Further, Premec does not teach or suggest the cellular network access device determining a non-cellular network access device based on the measurements results that are received from the terminal in response to the measurement configuration request message, as also recited in amended claim 1.” (see page 12, 5th par)
	Examiner maintains:
	Applicant’s arguments are directed to the newly amended limitations, which have not been entered for the reasons stated above.  Therefore, Applicant’s arguments are moot. 
(b)	Applicant submits:
“Neither does Masini teach or suggest how the cellular network access device is going to make use of the measurements reports, as also recited in amended claim 1.” (see page 12, last par)
	Examiner maintains:
            Applicant’s arguments are directed to the newly amended limitations, which have not been entered for the reasons stated above.  Therefore, Applicant’s arguments are moot.  
(c)	Applicant submits:
“Further, Chen, Masini, Heinonen, and Premec, alone or in combination, do not teach or suggest the cellular network access device sending authentication manner indication information to the terminal and the non-cellular network access device, nd par)
Examiner maintains:
           Applicant’s arguments are directed to the newly amended limitations, which have not been entered for the reasons stated above.  Therefore, Applicant’s arguments are moot. 

/PEILIANG PAN/Examiner, Art Unit 2492                                                                                                                                                                                                        /SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492